Title: Charles Adams to William Cranch, 9 May 1785
From: Adams, Charles
To: Cranch, William


     
      Dear Cousin
      Haverhill May the 9th. 1785
     
     I receiv’d your letter of the 27th. of April sometime last week, and as your Chum is going to Cambridge next Wednesday I here see fit without more ceremony to give you a small scroll; and you will please to think that you have been at College allmost a year and an half and that between us both four letters have been the production of our Correspondence; now as to your thought’s about this matter I do not know them: but for myself I feel quite ashamed, but I shall come and see you one of these days but I beleive not before Commencement, if I get in then I shall be glad. What do you think of it? Why say you how should I know any thing about it in the first place, tell how far you have got. Why I been through Virgil and Tully twice and have got as far as the second of Corinthians. We are all well here and we study in the bedroom as usual two young fellows from Bradford being added to our number, One of whom will be my chum if we get in and who I should be very glad to introduce to you. I shall either send your slate by Leonard or by the post. Now I must leave you and so farewell dear Cousin. Amen Αμην Αμην λεγω σοι Amen from
     
      C Adams to W Cranch
     
     
      PS Errors excepted.
     
    